DETAILED ACTION
This office action is in response to applicant's communication filed on 06/15/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to paragraphs [0025-26] of the specification are accepted.
Amendments to claims 1, 6 and 11 are accepted.
The non-statutory double patenting rejection of claims 1-5 over claims 1-3 of U.S. Patent No.10,430,408 is withdrawn in view of the terminal disclaimer filed by the applicant in compliance with 37 CFR 1.321 (c).

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward a method and system for joining multiple data tables, comprising the steps of: building a hash array for a first table by computing hash indices for rows of the first table by writing one of the key columns of the table as a single key field in the hash array for each row; probing the hash array based on hash indices computed for the second table's respective rows; fetching hash array row(s) at location indicated by respective hash indices for second table row(s); applying query criteria to payload fields of fetched row(s) to determine whether there is a match to any other key column of the first table by comparing the concatenated columns of the second table to the concatenated fields of the first table.
			The most relevant prior arts are Kociubes (US 2017/0024435A1), Potapov (US 2010/0082648 A1, US 2014/0337314 A1), and Attaluri (US 2015/0154218 A1). 
			However, none of the references specified above, alone, or in combination, explicitly disclose, teach, or suggest the entire combination of claim limitations and especially the following:
	“...the first and second tables each have more than one key column
and at least one payload column ...building a hash array for the first table, the
hash array having payload fields and only a single key field...hash index for
each respective row of the first table is computed based on the more than one
key column of the first table's respective row; and writing in the hash array, for
each row of the first table at a respective location in the hash array, only the
selected one of the key columns of the first table as the single key field and
writing the at least one payload column of the first table and any other key
column of the first table besides the selected one of the key columns of the
first table as payload fields, wherein each location is indicated by each row's
respective hash index computed from the more than one key column of the
first table;
		...probing the hash array...responsive to the second table, including
computing...hash indices for respective rows of the second table, where the
hash index computing for each respective row of the second table includes
computing the hash index for the respective row of the second table based on
the more than one key column of the second table's respective row;
fetching each respective row of the hash array that is at a location in
the hash array indicated by a respective one of the hash indices for a
respective row of the second table that is computed based on the more than
one key column of the second table, where the fetching of each respective row
of the hash array is further conditional upon the key field of the respective row
of the hash array matching a corresponding one of the key columns of the
respective row of the second table; and
		applying other query criteria to the payload fields of each respective
fetched row to determine whether there is a match for the respective fetched
row to the any other key column of the first table besides the selected one of
the key columns of the first table, wherein applying other criteria to the
payload fields includes: concatenating columns of the second table other than a column corresponding to the key field of the first table; concatenating fields fetched from the hash array for the first table other than the key field; and comparing the concatenated columns of the second table to the concatenated fields of the first table.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bellamkonda (US 2009/0119247 A1) discloses a method and system to compute a full outer join of multiple tables using a hash-based join.
Arndt (US 2014/0006379 A1) discloses a method and system for efficient partitioning of a database table with column-major layout for executing one or more join operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165